PER CURIAM.
In Case Number 3D10-2481, this Court, pursuant to Florida Rule of Appellate Procedure 9.040(c), ordered that Renyel Pinto’s petition for writ of certiorari proceed as an appeal taken from a final order granting Major League Jewelers, Inc.’s motion for judgment on the pleadings. See GEICO Fin. Servs., Inc. v. Kramer, 575 So.2d 1345, 1346 (Fla. 4th DCA 1991) (“A self-executing final judgment in an action wherein no further judicial labor is required or contemplated ends the litigation between the parties.”).
In Case Number 3D10-2527, Pinto filed a notice of appeal from the same final order and from the ensuing order denying his motion for rehearing.1 Having now determined the two appeals are duplicative, this Court, on its own motion, consolidates Case Numbers 3D10-2527 and 3D10-2481, and affirms the orders on appeal.
Cases consolidated; orders affirmed.

. Pinto filed a notice of a appeal in Case Number 3D10-2527 September 24, 2010, the same day this Court issued the order that his petition for writ of certiorari proceed as an appeal taken from a final order.